On the authority of Minge v. Green, 176 Ala. 343, 58 So. 381, we hold that the bill was well filed, and is not subject to any of the stated grounds of demurrer.
It is evident from the written agreement attached as Exhibit A to the bill that it was the intention of the parties that respondent would convey a good title to the lands in question to complainant upon the payment of the purchase money by him. Thrasher  Mitchell v. Pinckard's Heirs, 23 Ala. 616.
While the bill does not in terms aver that the respondent has title to the property, and may be demurrable for this reason, yet this point was not taken by specific demurrer.
The decree overruling the demurrer will be affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.